DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the variable range" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the variable range" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “the width" and “the variable” in line 4 as well as “the width” and “the variable” in line 5, with each recitation in line 4 being directed towards a different component than those in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the variable range" in line 4 and “the variable range” in lines 5 and 6, which is referencing a different component to that in line 4.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

_______________________________________________________________
Claim(s) 1, 3, 12, 16, 17, 22-27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2014/0060527) in view of TUCKER et al. (US 2013/0192620).
With respect to claim 1, LIU discloses an electronic cigarette (Abstract) comprising a nozzle cover, 30 (i.e., mouthpiece) (Paragraph [0028], [0029] and [0037]); first and second atomizing units, 20, (Paragraphs [0030]-[0042]; Figure 2) for atomizing an aerosol source for generating aerosol. Each atomizer comprises a flow path for guiding the aerosol (See annotated figure 4, below) to the mouthpiece. 
[AltContent: textbox (Flow path for guiding aerosol to mouthpiece)][AltContent: arrow]
    PNG
    media_image1.png
    264
    490
    media_image1.png
    Greyscale




The device further comprises a controller (i.e., control unit) which can change the quantity of aerosol to be generated in each of the atomizer units (Abstract; Paragraphs [0030] and [0046]), by activating the atomizers. 
LIU does not explicitly disclose a flavor source positioned between the first atomizing unit and the mouthpiece with the first flow path constructed for guiding the aerosol generated in the first atomizer unit to the mouthpiece through the flavor source and the second flow path does not pass through the flavor source. 
TUCKER et al. discloses that the atomizer unit has an extended portion beyond the end plug that fits a fibrous element (Paragraphs [0119]-[0122]). The fibrous element incorporates flavors therein (Paragraph [0123]) such that the inhaled air through the flow paths (Paragraphs [0041], [0044] and [0074]) to provide additional flavors to alter mouth feel (Paragraph [0116]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to incorporate the flavor source of TUCKER et al. into an extended end of the atomizer, past the end cap, as taught by TUCKER et al. so that as the user inhales the mouthfeel of the atomized liquid can be altered as desired. 
It is noted that since the flavor source is after the end cap of the atomizer, the flavor source is positioned between the atomizer and mouthpiece. Moreover, even if there is a flavor source in each of the atomizers, the second flow path in the second atomizer does not flow through the first flavor source (i.e., the flavor source, when referencing the first flavor source as “the flavor source”). 
With respect to claim 3, LIU disclose that he device further comprises a controller (i.e., control unit) which can change the quantity of aerosol to be generated in each of the atomizer units (Abstract; Paragraphs [0030] and [0046]), by activating the atomizers. 
Activation of the atomizer necessarily adds a quantity of flavor to the vapor. The amount is predetermined as an amount greater than zero. Thus, the control unit controls an amount of vapor being generated, which necessarily generates a predetermined greater than zero amount of flavor components to the aerosol passing through the flavor source(s). 
With respect to claim 12, LIU discloses that each of the atomizers heat the aerosol fluid by the use of electric heaters (Paragraph [0033] and [0042]-[0046]). While LIU does not explicitly disclose that the resistance value of the first atomizer is higher than that of the second atomizer, Examiner notes that even if they are intended to have the same resistance, they implicitly will not have the exact same resistance values. As such, the one with a higher resistance (albeit, however miner the difference is) is considered the first atomizing unit. 
With respect to claim 34, LIU discloses that the paths are parallel with each other (Abstract; Paragraph [0021]). 
With respect to claims 16 and 17, the control unit necessarily changes the quantity of aerosol to be generated in the atomizing units by changing the power to be supplied and the conduction time to the atomizing units. 
Specifically, simply turning on the atomizing units to vaporize the fluid changes both the power to the atomizers from a non-conduction state to a conduction state, and in doing so, the amount of time of applied power goes from zero to an increasing amount of time. Both conditions are implicitly occurring in simply turning on the atomizers to generate aerosol. 
With respect to claim 22, the control unit of LIU is necessarily configured to change the quantity of aerosol to be generated in the atomizing units. Simply by turning on the atomizers, the quantity of aerosol is changed from zero to an amount greater than zero, while the power conducted to the atomizers is both changed in time and amount. Specifically, the time and power both start from zero and then change to greater than zero. 
With respect to claim 23, the control unit of LIU is necessarily configured to change the quantity of aerosol to be generated in the atomizing units. Simply by turning on the atomizers, the quantity of aerosol is changed from zero to an amount greater than zero, while the power conducted to the atomizers is both changed in time and amount. Specifically, the time and power both start from zero and then change to greater than zero. 
Moreover, the upper limit of the quantity of aerosol generated in the second atomizer is capable of being larger than the first simply by only operating the second atomizer. The lower limit of the second atomizer is capable of being smaller than the first atomizer by simply running the first atomizer and not the second. 
With respect to claim 24, the control unit of LIU is necessarily configured to change the quantity of aerosol to be generated in the atomizing units. Simply by turning on the atomizers, the quantity of aerosol is changed from zero to an amount greater than zero, while the power conducted to the atomizers is both changed in time and amount. Specifically, the time and power both start from zero and then change to greater than zero. 
When the device is being used, the lower limit of the atomizer is capable of being greater than zero simply by operating the atomizers. 
With respect to claim 25, the lower limit of the range of amount of aerosol to generate necessarily includes zero. Specifically, the atomizers can be turned off and generate zero aerosol. 
With respect to claim 26, the control unit of LIU is necessarily configured to change the quantity of aerosol to be generated in the atomizing units. Simply by turning on the atomizers, the quantity of aerosol is changed from zero to an amount greater than zero, while the power conducted to the atomizers is both changed in time and amount. Specifically, the time and power both start from zero and then change to greater than zero. 
Moreover, the device is capable of having the width of range of the quantity of aerosol generated in the first atomizing unit being narrower than that of the second atomizing unit by simply changing the mix of the aerosol. 
With respect to claim 27, the control unit of LIU is necessarily configured to change the quantity of aerosol to be generated in the atomizing units. Simply by turning on the atomizers, the quantity of aerosol is changed from zero to an amount greater than zero, while the power conducted to the atomizers is both changed in time and amount. Specifically, the time and power both start from zero and then change to greater than zero. 
Moreover, the device is capable of operating the range of the first atomizer between a lower limit and upper limit of the second atomizer. Specifically, the second atomizer is capable of operating between 0 and 100%, and since the device can provide a mixture from the various atomizers, the other atomizers are capable of operating between this range. 


_________________________________________________________________________
Claim(s) 2, 4-8, 10, 11 and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2014/0060527) in view of TUCKER et al. (US 2013/0192620) as applied to claims 1, 3, 12, 16, 17, 22-27 and 34 above, and further in view of SMITH et al. (US 2016/0089508).
With respect to claim 2, modified LIU does not explicitly disclose that the control unit controls the quantity of aerosol generated in each of the atomizers in an independent manner. SMITH et al. discloses that the controller controls the first and second atomizers independently to control the amount generated from each (Paragraph [0027], [0049] and [0050]) to release precise levels of the vapor. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to control the atomizers of modified LIU in an independent manner, as taught by SMITH et al. so that the amounts of each vapor can be precisely controlled. 
With respect to claim 4, modified LIU does not explicitly disclose controlling the quantities of aerosol from the first and second atomizing units in response to a set value of a total quantity of aerosol generated. SMITH et al. discloses that the controller sets the duty cycle for each atomizer (quantities of aerosol to be generated in the first and second atomizers) base on a predetermined base line amount (total amount of aerosol) (Paragraph [0050]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to control the amounts of aerosol from each of the atomizers of modified LIU, as taught by SMITH et al., based on the baseline amount to be generated, so that precise control of the mix of aerosols can be achieved. 
With respect to claim 5, modified LIU does not explicitly disclose that the explicitly disclose the claimed user setting unit. SMITH et al. discloses a mobile communication device running an APP (i.e., user setting unit) (Paragraph [0051]) for receiving a user instruction, such as selecting a program related to the rate of reduction of nicotine (Paragraph [0055]) –[0065], [0096]-[0099] and [0120]-[0124]) starting from a baseline concentration of nicotine(e.g,. set value). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the user setting unit of SMITH et al. for use with the device of modified LIU, so that the user can input data to provide the desired inhalation effect from the device. 
With respect to claim 6, SMITH et al. discloses that the setting unit communicates with a mobile communication device (i.e. external device) (Paragraph [0098]). While SMITH et al. does not explicitly disclose that the instruction is received on an interface screen on a display unit in the external device, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to allow the use of smartphones, which have interface displays on a display unit of the mobile communication device, so that the users can use modern mobile phones with the inhaler. 
With respect to claim 7, SMITH et al. discloses that the fluid levels are displayed to the user program (Paragraph [0128]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to display all of the aerosol sources and flavor sources and their amounts remaining on the user’s smartphone, so that the user is informed of the amount of use of the device remains. 
With respect to claim 8, LIU discloses that the user can change the flavors of smoke as they like (Abstract; Paragraphs [0005], [0021]). Therefore, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to construct the setting unit to receive the ratio of components that go into making the inhaled aerosol form the display unit, so that the device can deliver the desired flavor of smoke. 
With respect to claim 10, SMITH et al. discloses that the fluid levels are displayed to the user program (Paragraph [0128]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to display the amount of available components for the mix (i.e., display the variable range for each of the components), based on a measurement of each by the control unit, so that the user can know if the amounts are available to generate the desired flavor. 
With respect to claim 11, SMITH et al. discloses that, based on the user selected program via the interface, the user will be inhaling nothing but placebo after a period of time (Paragraph [0053]). Thus, the atomizing unit is implicitly stopped by the controller based on the users instructions once a predetermined condition is met. 
With respect to claims 31 and 32, modified LIU does not explicitly disclose a mixing chamber for mixing the aerosol flown through the first and second flow paths. 
SMITH et al. discloses that the flow paths are connected to a mixing chamber, 12a, which is connected to the mouthpiece (Paragraph [0024]) having a cross section greater than the individual cross-sections of the flow paths (Figure 1) so that the user can inhale the mixed vapor. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the mixing chamber of SMITH et al. in the device of modified LIU so that the user can inhale the mixed aerosol. 
With respect to claim 33, modified LIU (Figure 4) shows that the flow path comprises a flow path through the lid, 24, seat, 25 and inner tube (Paragraphs [0030]-[0033]). The flow path through each of these parts is a separate flow path that, when combined, form the overall flow path through the atomizers. 

________________________________________________________________________
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2014/0060527) in view of TUCKER et al. (US 2013/0192620) as applied to claims 1, 3, 12, 16, 17, 22-27 and 34 above, and further in view of SMITH et al. (US 2016/0089508) as applied to claims 2, 4-8, 10, 11 and 31-33  above, and further in view of MURISON et al. (US 2017/0043999).
With respect to claim 9, modified LIU does not explicitly disclose that the control unit makes the display give notice to the user of an error  when demand for the amount of aerosol exceeds a maximum value. MURISON et al. discloses that the controller sends an alert to the users smartphone when the liquid in the cartridges is low (Paragraph [0069]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to configure the controller to send an alert to the screen of the users smartphone, as taught by LIU so that the user can know when to refill the device. 
The amount of liquid at the point when the user is notified represents a particular value. The predetermined maximum value is necessarily greater than the particular value, otherwise there would be no notice (i.e., error) that the amount of liquid is low and at risk of running out. 



_________________________________________________________________________
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU (US 2014/0060527) in view of TUCKER et al. (US 2013/0192620) as applied to claims 1, 3, 12, 16, 17, 22-27 and 34 above, and further in view of HENRY et al. (US 2015/0224268).
With respect to claim 13, modified LIU does not explicitly disclose that the first and second atomizing units have associated cutoff times wherein the power is stopped to respective atomizing units, and that the quantity of aerosol that is generated when the first atomizing unit is energized for a period of the first cutoff time is different than the second cut-off time. 
HENRY et al. discloses that the aerosol device can control the power to the atomizer by cutting off power therefrom when a number of smoking sessions for which the device was used over a period of time, or duration of one or more smoking sessions, a date-time of one or more smoking sessions, power consumption data, and/or other usage date (Paragraph [0067]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to cut power to the atomizers after a duration of smoking, as taught by HENRY et al., so that the user is forced to stick to their cessation program. 
Modified LIU further discloses that the that, based on the user selected program via the interface, the user will be inhaling nothing but placebo after a period of time (SMITH et al.; Paragraph [0053]). Thus, the combination of HENRY et al. and modified LIU includes cutting power to the atomizer housing the nicotine solution when it is time to use only placebo. At any point after ending the nicotine atomization, the device is then configured to cut power to all atomizers, such as the remaining atomizers other than the already cutoff nicotine atomizer, when the controller determines that the usage data has been met. Given that the quantity of nicotine is ended first, the quantity of aerosol from the respective atomizer is configured to be different than when using only placebo since the user can continue inhaling placebo. 
With respect to claims 14 and 15, Given that the length of the first cutoff time is the total time to reduce the nicotine consumption to zero, it is shorter than the second cutoff time since the user can inhale only the placebo for much longer. 

Allowable Subject Matter
Claims 18-21 and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest configuring the controller to perform the claimed functions, especially when considering having the claimed flavor source structured as claimed in claim 1. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745